
	

114 S2690 IS: Modernizing the Pittman-Robertson Fund for Tomorrow’s Needs Act of 2016
U.S. Senate
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2690
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2016
			Mr. Risch (for himself, Mr. Manchin, Mrs. Fischer, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Pittman-Robertson Wildlife Restoration Act to modernize the funding of wildlife
			 conservation, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Modernizing the Pittman-Robertson Fund for Tomorrow’s Needs Act of 2016.
 2.PurposeThe first section of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669) is amended by adding at the end the following: One of the purposes of this Act is to extend financial and technical assistance to the States for the promotion of hunting and recreational shooting..
 3.DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended— (1)by redesignating paragraphs (2) through (8) as paragraphs (4) through (10), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)the term hunter recruitment and recreational shooter recruitment means any activity or project to recruit or retain hunters and recreational shooters, including by—
 (A)using social media, marketing, advertising, surveying, television spots, print, and media; (B)providing education, mentoring, and field demonstrations;
 (C)enhancing access for hunting and recreational shooting, including through range construction; (D)providing education to the public about the role of hunting and recreational shooting in funding wildlife conservation; and
 (E)using any other means to ensure the growth of hunting and recreational shooting, as determined by the Secretary;
 (3)the term fiscal year means a period of 12 consecutive months beginning on October 1 and ending on the succeeding September 30, except that the period for enumeration of paid hunting-license holders means the fiscal year or license year of the State;.
			4.Allocation and apportionment of available amounts
 (a)Apportionment to StatesSection 4(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c(b)) is amended— (1)in the first sentence, by striking The Secretary of the Interior and inserting the following:
					
 (1)In generalThe Secretary; (2)in the second sentence, by striking Such apportionments and inserting the following:
					
 (2)AdjustmentsThe apportionments described in paragraph (1); (3)by striking the third sentence; and
 (4)by adding at the end the following:  (3)Use of funds (A)In generalSubject to subparagraph (B), amounts apportioned under this subsection may be used for hunter recruitment and recreational shooter recruitment.
 (B)LimitationA State may only make an expenditure under subparagraph (A) if the amount of the expenditure during the fiscal year in which the expenditure is made plus the amount of the expenditures for hunter recruitment and recreational shooter recruitment made during the 4 fiscal years preceding that fiscal year is equal to or less than 25 percent of the total amount apportioned to the State under this subsection during that 5-fiscal-year period..
 (b)Apportionment of certain taxesSection 4(c) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c(c))is amended— (1)in the first sentence—
 (A)by striking One-half and inserting the following:  (1)Apportionment of certain taxes (A)In generalSubject to subparagraph (B), 1/2; and
 (B)by striking Provided, That each State and inserting the following:  (B)ConditionThe apportionment made under subparagraph (A) shall be subject to the condition that each State; 
 (2)in subparagraph (A) (as so designated), by striking States: and inserting States.; (3)in subparagraph (B) (as so designated), by striking For the purpose and inserting the following:
					
 (2)Population determinationFor the purpose; and (4)by adding at the end the following:
					
 (3)Use of fundsAmounts apportioned under this subsection may be used for hunter recruitment and recreational shooter recruitment..
 5.Expenditures for management of wildlife areas and resourcesSection 8 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g) is amended— (1)in subsection (a), in the third sentence, by striking and public relations; and
 (2)in subsection (b), in the first sentence, by striking , as a part of such program. 6.Firearm and bow hunter education and safety program grantsSection 10(a)(1)(A) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1(a)(1)(A)) is amended—
 (1)in clause (iii), by striking and at the end; and (2)by adding at the end the following:
				
 (v)the enhancement of hunter recruitment and recreational shooter recruitment; and. 7.Multistate conservation grant programSection 11 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–2) is amended—
 (1)in subsection (a)(1)— (A)by striking Not more than and inserting the following:
					
 (A)In generalNot more than; and (B)by adding at the end the following:
					
 (B)Availability for hunter and recreational shooter grantsNot more than $5,000,000 of the revenues covered into the fund from any tax imposed under section 4161(b) of the Internal Revenue Code of 1986 for a fiscal year shall be available to the Secretary exclusively for making hunter recruitment and recreational shooter recruitment grants that promote a national hunting and shooting sport recruitment program, including related communication and outreach activities.;
 (2)in subsection (b)(3), in the matter preceding subparagraph (A), by striking International; (3)in subsection (c)(2)(A)(i), by inserting or to recreational shooting activities after wildlife; and
 (4)in subsection (d), by inserting or to recreational shooting activities after wildlife. 